DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/14/2022.	
3.	Claims 1-2, 4-17 are pending. Claims 1-2, 4-9 are under examination on the merits. Claim 1 is amended.  Claim 3 is cancelled. Claims 10-17 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive, thus claims 1-2, 4-9 stand rejected as set forth in Office action dated 10/15/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the limitation "and metal shell" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 2 is construed to recite “the metal shell”. 


For the purpose of examination against the prior art, claim 4 is construed to recite “The a bimetallic nanostructure according to claim 3”. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable Duan et al. (WO 2017164822 A1;  hereinafter “Duan”) in view of Chen et al. (Controlled Assembly of Eccentrically Encapsulated Gold Nanoparticles, J. AM. CHEM. SOC. 2008, 130, 11858–11859,  hereinafter “Chen”). 

Regarding claims 1,3: Duan teaches a bimetallic nanostructure with stimuli-responsiveness (Page 1, [0002]), comprising: a metal seed, a nanogap including a dopamine-modified stimuli-responsive copolymer attached to only a portion of the metal seed, and a metal shell surrounding the nanogap as shown in Fig 1 (Page 2, [0008]-[0009]; Page 34, Claims 1-2). Duan does not expressly teach the second portion of the metal seed is exposed onto a surface of the bimetallic nanostructure, wherein a small molecule ligand selected from the group consisting of 4-mercaptobenzoic acid (MBA), is bound to the second portion of the metal seed, wherein the dopamine-modified stimuli-responsive copolymer is a diblock copolymer consisting 

    PNG
    media_image1.png
    450
    574
    media_image1.png
    Greyscale

However, Chen teaches the formation of homocentric (a and b) and eccentric (a, c, and d) AuNP@polymer (i.e., the stimuli-responsive copolymer), wherein the stimuli-responsive  copolymer is a diblock copolymer consisting of a hydrophilic polymer block and a stimuli-responsive polymer block, and AuNP@polymer having a small molecule ligand selected from the group consisting of diethylamine (LB compound 2), and 4-mercaptobenzoic acid (MBA) (LB compound 3), is bound to the second portion of Au metal seed (Page 11858, Fig 1), wherein, the competition between 1 and 2 for surface binding sites has led to selective attachment of polymer on the partially LA-covered AuNP surface (Page 11858, Fig 1). Increasing LB concentration led to more competitive binding of LB relative to the affinity of LA, giving AuNP@polymer with a larger “exposed” surface (Page 11858, right Col. , 2nd para, lines 5-10)  with benefit of providing a facile approach that has been developed to break the symmetry of surface functionalities on AuNPs, where the core/ shell arrangement of eccentric AuNP@polymer can be tuned utilizing the competitive coordination of the hydrophilic and hydrophobic ligands used in this system. Controlled aggregation of the resulting Janus NPs has also been demonstrated. With more specific chemical functionalization, a wide range of AuNP th para, lines 1-9). 

    PNG
    media_image2.png
    456
    446
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    508
    media_image3.png
    Greyscale

In an analogous art of the bimetallic nanostructure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the bimetallic nanostructure with stimuli-responsiveness by Duan, so as to produce the second portion of the metal seed is exposed onto a surface of the bimetallic nanostructure, wherein a small molecule ligand selected from the group consisting of 4-mercaptobenzoic acid (MBA), is bound to the second portion of the metal seed, wherein the th para, lines 1-9). 

Regarding claim 2: Duan teaches the bimetallic nanostructure with stimuli responsiveness (Page 1, [0002]), wherein each of the metal seed and the metal shell is selected from the group comprising gold, silver, copper and a combination thereof (Page 36, Claim 17), and the metal seed and the metal shell are not the same (Page 31, [00199]; Page 36, Claim 19).
Regarding claim 5: Duan teaches a bimetallic nanostructure with stimuli-responsiveness (Page 1, [0002]), comprising: a metal seed, a nanogap including a dopamine-modified stimuli-responsive copolymer attached to only a portion of the metal seed, and a metal shell surrounding the nanogap as shown in Fig 1 (Page 2, [0008]-[0009]; Page 34, Claims 1-2). Duan is silent regarding the nanogap size is increased at a temperature less than the lower critical solution temperature of the stimuli-responsive copolymer, while it is decreased at a temperature equal to or more than the lower critical solution temperature of the stimuli-responsive copolymer, so that the nanogap size may be controlled by temperature.


Regarding claim 6: Duan teaches the bimetallic nanostructure with stimuli-responsiveness (Page 1, [0002]), wherein the nanogap further comprises a Raman dye (Page 11, [0098]; Page 34, Claims 7-8)

Regarding claim 7: Duan teaches the bimetallic nanostructure with stimuli-responsiveness (Page 1, [0002]), which has an eccentric form (Page 6. [0072]; Page 14, [00109]; Page 36, Claim 22). 

Regarding claim 8: Duan teaches a bimetallic nanocluster structure formed by aggregation of the bimetallic nanostructure (Page 31, [00205]).  

Regarding claim 9: Duan teaches a metal nanoprobe for detection of a surface-enhance Raman scattering (SERS)-based target material, using the bimetallic nanostructure (Page 4, [0045]; Page 7, [0080]; Pages 18-19, [00131]). 

11.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable Duan et al. (WO 2017164822 A1;  hereinafter “Duan”) in view of Chen et al. (Controlled Assembly of Eccentrically Encapsulated Gold Nanoparticles, J. AM. CHEM. SOC. 2008, 130, 11858–11859,  hereinafter “Chen”) as applied to claim 1 above, and further in view of Schilli et al. (New Double-Responsive Block Copolymer Synthesized via RAFT Polymerization: Poly(N-isopropyl acrylamide)-block-poly(acrylic acid), Macromolecules 2004, 37, 7861-7866; hereinafter “Schilli”) or Woo et al. (KR 2017-0142947 A; hereinafter “Woo”). 

	Regarding claims 4-5: The disclosure of Duan in view of Chen is adequately set forth in paragraph 10 above and is incorporated herein by reference. Duan in view of Chen does not expressly teach the hydrophilic polymer block is poly(acrylic acid), and the stimuli-responsive polymer block is poly(N-isopropylacrylamide) (polyNIPAM), wherein the nanogap size is increased at a temperature less than the lower critical solution temperature of the stimuli-responsive copolymer, while it is decreased at a temperature equal to or more than the lower critical solution temperature of the stimuli-responsive copolymer, so that the nanogap size may be controlled by temperature.
	However, Schilli teaches the preparation of poly(N-isopropylacrylamide)-block-poly(acrylic acid), PNIPAAm-b-PAA, with low polydispersity by reversible addition-fragmentation chain transfer (RAFT) polymerization in methanol, wherein the block copolymers respond to both temperature and pH stimuli (Page 7861, Abstract, lines 1-3) as shown below (Page 7861, Fig 1) with benefit of providing a combination of pH-responsive PAA and temperature-
b-PAA generates thermo- and pH-responsive entities that can be addressed through external stimuli (Page 7861, left Col. 2nd para., lines 1-6). 


    PNG
    media_image4.png
    506
    503
    media_image4.png
    Greyscale

Alternatively, Woo teaches graphene oxide surface-modified with a copolymer comprising a negatively charged polymer and a temperature-responsive polymer; and Surface-enhanced Raman scattering (SERS)-based biosensing or bio-image measurement graph, comprising a metal nanorod (Gold nanorod) to which a Raman reporter is attached, coupled by electrostatic interaction with the negatively charged polymer of the copolymer (Page 3/37, Claim 1; Page 7, [0007]), wherein the negatively charged polymer, poly (acrylic acid) [poly (acrylic acid)], poly (methacrylic acid) [poly (metacrylic acid)], poly (itaconic acid) [poly (itaconic acid)], and poly (maleic acid) [poly (maleic acid)] (Page 3/37, Claim 1; Page 7, [0007]), The temperature-responsive polymer is, poly (N-isopropylacrylamide) [poly (N-isopropylacrylamide): polyNIPAM], poly (N- diethyl acrylamide) [poly (N, N'-diethyl) acrylamide): polyDEAAm], poly (dimethylamino ethyl methacrylate) [poly (dimethylamino ethyl methacrylate): polyDMAEMA], poly (N-hydroxymethyl propyl methacrylamide) [poly (N-(L)-(1- hydroxymethyl) propyl methacrylamide)], poly[oligo(ethylene glycol) methyl ether methacrylate] [Poly[oligo(ethylene glycol) methyl ether methacrylate]: POEGMA], poly(2-vinyl pyridine)[poly(2-vinyl pyridine) ): P2VP], and poly (4-vinyl pyridine) [poly (4- vinyl pyridine): P4VP] Page 3/37, Claim 1; Page 7, 
 
    PNG
    media_image5.png
    389
    531
    media_image5.png
    Greyscale

In an analogous art of the bimetallic nanostructure with stimuli-responsiveness, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the a dopamine-modified stimuli-responsive copolymer by Duan, so as to include a dopamine-modified stimuli-responsive copolymer, wherein the stimuli-responsive copolymer is a diblock copolymer consisting of a hydrophilic polymer block and a stimuli-responsive polymer block, wherein the hydrophilic polymer block is poly(acrylic acid), and the stimuli-responsive polymer block is poly(N-isopropyl acrylamide)(polyNIPAM) as taught by Schilli, and would have been motivated to do so with b-PAA generates thermo- and pH-responsive entities that can be addressed through external stimuli as suggested by Schilli (Page 7861, left Col. 2nd para., lines 1-6). 
In an analogous art of the bimetallic nanostructure with stimuli-responsiveness, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the a dopamine-modified stimuli-responsive copolymer by Duan, so as to include a dopamine-modified stimuli-responsive copolymer, wherein the stimuli-responsive copolymer is a diblock copolymer consisting of a hydrophilic polymer block and a stimuli-responsive polymer block, wherein the hydrophilic polymer block is poly(acrylic acid), and the stimuli-responsive polymer block is poly(N-isopropyl acrylamide)(polyNIPAM) as taught by Woo, and would have been motivated to do so with reasonable expectation that this would result in providing contraction and expansion of these polymers control the spacing between the metal nanostructures, and thus the SERS signal intensity may be controlled, since a heat-sensitive polymer such as p(NIPAAm-co-AA) undergoes a phase transition below the lower critical solution temperature (LCST) in the liquid state, the critical temperature initiates a change in the composition of the polymer that can control the spacing between nanostructures. Below the lower critical solution temperature p(NIPAAm-co-AA) is water soluble, whereas above the lower critical solution temperature it is insoluble. That is, it expands below the lower critical solution temperature, and contracts above the lower critical solution temperature as suggested by Woo (Page 7/37, [0005]). 




Response to Arguments
12.	Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.
	In response to applicant’s argument  that the diblock copolymer of claim 1, which is the dopamine-modified stimuli- responsive copolymer, consists of a hydrophilic polymer block and the stimuli-responsive polymer block, and the bimetallic nanostructure of claim 1 is formed via competitive ligand coordination between “the small molecule ligand” and “the stimuli-responsive copolymer,” which is a polymeric ligand. In other words, “the stimuli-responsive copolymer consisting of a hydrophilic polymer block and a stimuli-responsive polymer block“ is completely different from “the hydrophobic ligand” of Chen.
The Examiner respectfully disagrees. Chen teaches the core/ shell arrangement of eccentric AuNP@polymer can be tuned utilizing the competitive coordination of the hydrophilic and hydrophobic ligands used in this system. Applicant argues that the bimetallic nanostructure of claim 1 is formed via competitive ligand coordination between “the small molecule ligand” and “the stimuli-responsive copolymer, however, the final product in both scenarios are similar which result in “the small molecule ligand-AuNP@ the stimuli-responsive copolymer (a hydrophilic polymer block and the stimuli-responsive polymer block)”. It is noted that bimetallic nanostructure of claim 1 is formed is considered as product by process limitation in the claim. It is well established that, when a product recited in product-by-process format reasonably appears to be the same as or obvious from a product of the prior art, the burden is on the applicant to show that the prior art product is in fact different from the claimed product, even though the products may be made by different processes. In re Thorpe, 777 F.2d 695, 697 (Fed. Cir. 1985). Applicant merely argues that the claims recite a structure that is different from Chen’s without sufficiently explaining why. 

.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 








/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/28/2022